Exhibit 10.8(a)
June 9, 2009
Waypoint Capital Management
23 Green St. — Suite 210
Huntington, N.Y. 11743
Attention: Mr. Robert Calabretta

         
 
  Re:   Management Agreement Renewals

Dear Mr. Calabretta:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA Portfolio L.P.     •  
Capital Global Diversified Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

WAYPOINT CAPITAL MANAGEMENT

         
By:
  /s/ Robert E Calabretta
 
   
Print Name:
  Robert E Calabretta      
JM/sr
       

